DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 112D rejection of the claims is Withdrawn.
Following Applicants arguments and amendments, the 101 rejection of the claims is Maintained.
Applicant’s Argument: The inputting and generating steps cannot be performed in the mind, therefore making the invention not an abstract idea.
Examiner’s Response: The Examiner disagrees. First with respect to the inputting step, it is mere instructions to apply an exception on a generic computer, and as stated in MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not integrate a judicial exception into a practical application or add significantly more. (MPEP 2106.05(f)(2)) Next, the generating step can be performed in the mind as it is just the creation or a flow rate. There are no claimed parts of the invention capable of performing a corrective action in response to the generation of the signal. Therefore, both limitations do not render the claimed invention eligible.
Applicant’s Argument: The corrective action, as well as the improvements to a computer incorporates a practical application.
Examiner’s Response: The Examiner disagrees as there is no improvement to a computer recited in the claims or the specification. As described above, there are no claimed elements capable of performing the corrective action, making the corrective action abstract. Therefore, the claimed invention is not integrated into a practical application.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.

Examiner’s note: In the interest of clarity of the record, the 101 rejection has been reformatted. The subject matter of the rejection remains the same as presented in the previous office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-11 are directed to a method, which is a process, which is a statutory category of invention. Claims 12-17 are directed to a system, which is a machine, which is a statutory category of invention. Claims 18-20 are directed to a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 12 and 18 recite the abstract idea of modeling wear and crack growth in a rail of a train track, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of " wherein operation of the acoustic sand detection model identifies an output that is associated with label data that identifies a sand flow rate of the acoustic field data;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating a sand flow signal based on the output of the acoustic sand detection model being associated with the label data that identifies the sand flow rate of the acoustic field data,” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "generating a wear model based on the material properties and the friction modifier properties of the rail, wherein the friction modifier properties include a distance between friction modifier applicators on the rail;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " wherein a corrective action is initiated based on the generation of the sand flow signal” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally in claim 12, the limitation of " generating a crack growth model based on the rail profile and the crack profile;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally in claim 12, the limitation of " apply a sand detection model to the vibrational data to generate an output, wherein operation of the sand detection model identifies an output that is associated with label data that identifies a sand flow rate of the vibrational data;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally in claim 12, the limitation of " generate a sand flow signal based on the output of the sand detection model being: associated with the label data that identifies the sand flow rate of the vibrational data, wherein a corrective action is initiated based on the generation of the sand flow signal; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally in claim 18, the limitation of " apply a sand detection model to the sensor data to generate an output that is associated with label data that identifies a sand flow rate; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally in claim 18, the limitation of " generate a sand flow signal based on the output of the sand detection model being associated with the label data that identifies the sand flow rate, wherein a corrective action is initiated based on the generation of the sand flow signal.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims recite the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Dependent claims 2-6, 8-11, 13-16 and 20 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In Claim 12, the additional elements of “one or more processors”, “at least one computer-readable storage medium”, “a display interface”, and “non-transitory computer-readable storage medium” in claim 18, as well as “a hydrophone” in claims 11, 17 and 19, merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) The limitations of “receiving acoustic field data generated by at least one acoustic sensor on a downhole tool lowered into a borehole of a production flow;”, “inputting the acoustic field data into an acoustic sand detection model,” in claim 1, “receive vibrational data generated by at least one sensor on a downhole tool lowered into a borehole of a production flow;”, “transmit the sand flow signal to a display interface” in claim 12, and “receive sensor data generated by at least one sensor on a downhole tool lowered into a borehole of a production flow;” in claim 18, as well as reciting “transmit the sand flow signal to a display interface” in claim 7, are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mental steps or with the aid of pencil and paper to implement the abstract idea. The additional limitation of “transmit the sand flow signal to a display interface” alternatively can be viewed as is insignificant extra-solution activity, specifically pertaining to mere data gathering/output necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to integrate the judicial exception into a practical application.  Therefore, the judicial exception is not integrated into a practical application.
Dependent claims 2-6, 8-11, 13-16 and 20 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2B: Claims 1, 12 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In Claim 12, the additional elements of “one or more processors”, “at least one computer-readable storage medium”, “a display interface”, and “non-transitory computer-readable storage medium” in claim 18, as well as “a hydrophone” in claims 11, 17 and 19, merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) The limitations of “receiving acoustic field data generated by at least one acoustic sensor on a downhole tool lowered into a borehole of a production flow;”, “inputting the acoustic field data into an acoustic sand detection model,” in claim 1, “receive vibrational data generated by at least one sensor on a downhole tool lowered into a borehole of a production flow;”, “transmit the sand flow signal to a display interface” in claim 12, and “receive sensor data generated by at least one sensor on a downhole tool lowered into a borehole of a production flow;” in claim 18, as well as reciting “transmit the sand flow signal to a display interface” in claim 7, are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not amount to significantly more. (MPEP 2106.05(f)(2)) The additional limitation of “transmit the sand flow signal to a display interface” alternatively can be viewed as is insignificant extra-solution activity, specifically pertaining to mere data gathering/output necessary to perform the abstract idea (MPEP 2106.05(g)) and not significantly more. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.”
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 13 are directed to further defining the sand flow signal, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 3 and 13 are directed to further defining the sand detection model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 4 and 14 are directed to further defining the sand detection model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 5 and 14 are directed to further defining the sand detection model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 6 and 15 are directed to further developing the sand flow signal, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 8, 16 and 20 are directed to further defining additional calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 9 is directed to further defining the power spectral density measurement, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 10 is directed to further defining where the data is taken from, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11 is directed to further defining the models used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langnes et al. (Publication No. US 2019/0120044 A1), herein referred to as Langnes, in view of Hegeman (Patent No. US 8,622,128 B2), herein referred to as Hegeman.
Regarding claim 1, Langnes teaches A method comprising: receiving acoustic field data (para. [0009] lines 14-15: “The acoustic data can be obtained from the wellbore”);
inputting the acoustic field data into an acoustic sand detection model (page 18 para. [0147] lines 1-3 and: “After the acoustic signal is pre-processed, the sample data set can be used in a spectral conformance check process or routine in step 610.”; Langnes et al., page 19 para. [0147] lines 9-12: “When the sample data set has both a spectral spread and a spectral centroid above the corresponding threshold, it can be determined that the acoustic data at the depth represented by the sample data set represents the ingress of sand.”);
wherein operation of the acoustic sand detection model identifies an output that is associated with label data that identifies a sand flow rate of the acoustic field data; (Abstract, [0124], sand inflow rated are corelated with the acoustic signals)
and generating a sand flow signal based on the output of the acoustic sand detection model being associated with the label data that identifies the sand flow rate of the acoustic field data, (para. [0124], [0151] lines 1-4: “The resulting determination can then be passed to the data integration processing in step 628. In general, the processing steps determine the presence of sand ingress at a depth represented by the sample data set.”).
wherein a corrective action is initiated based on the generation of the sand flow signal. ([0124], an adjustable production sleeve or choke can be altered to adjust specific sand ingress rates in one or more production zones)
Langnes does not teach that the acoustic field data is generated by at least one acoustic sensor on a downhole tool lowered into a borehole of a production flow.
In the same field of endeavor, methods for detecting sand within a wellbore, Hegeman teaches receiving acoustic field data generated by at least one acoustic sensor on a downhole tool lowered into a borehole of a production flow (col. 2 lines 9-14 and 20-22: “The system includes a tool body adapted to be deployed in a borehole formed within a fluid containing subterranean formation, and a particulate measurement system housed within the tool body and adapted and positioned to monitor solid particles being carried in the fluid as the fluid is produced from the formation… The Solid particles can be monitored using one or more of sensors such as optical spectrometers, acoustic sensors, video cameras, and erosion probes.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Langnes (directed to detecting sand inflow into a wellbore using acoustic frequency domain features) and Hegeman (directed to in-situ evaluation of reservoir sanding and solid particulate migration within the fluid flow of a borehole) and arrived at a method to detect the presence or quantity of sand using field data obtained by an acoustic sensor within the fluid flow of a borehole, because “A common problem for many wells is the tendency to produce solid particles from the reservoir formation, such as sand grains, fine particles, and the like… There are currently no methods for in-situ measurement of rock material properties such as grain sorting, shape, and size distribution or measurement of the sanding potential of a reservoir formation.… The lack of this information impacts the ability to design an optimal well completion, lift system, and surface facilities.” as taught by Hegeman (Hegeman: col. 1 lines 25-27, col. 1 lines 65-67, and col. 2 lines 1-3).
Regarding claim 2, Langnes and Hegeman teach all of the limitations as applied to claim 1 above. Langnes further teaches wherein the sand flow signal indicates that sand is detected in the production flow (para. [0151] lines 1-4: “The resulting determination can then be passed to the data integration processing in step 628. In general, the processing steps determine the presence of sand ingress at a depth represented by the sample data set.”).
Regarding claim 6, Langnes and Hegeman teach all of the limitations as applied to claim 1 above. Langnes further teaches wherein the sand flow signal identifies a concentration of sand detected in the production flow (para. [0149] lines 1-5: “Returning to the spectral conformance process or routine 610, the sample data set can optionally be further processed to allow for the determination of a relative amount of sand entering the wellbore at the depth or depth range represented by the sample data set.”).
Regarding claim 7, Langnes and Hegeman teach all of the limitations as applied to claim 1 above. Langnes further teaches transmitting the sand flow signal to a display interface (para. [0154] page 20 lines 12-16: “Once all of the data sets and/or entries in the integrated log have been processed, a complete visual representation of sand ingress locations and relative sand ingress rates or amounts along the length of the wellbore can be presented for a given time.”; Langnes et al., para. [0155] lines 11-13: “In step 622, the integrated sand log can be displayed on a display to provide a representation of the locations or depths having sand ingress.”).
Regarding claim 8, Langnes and Hegeman teach all of the limitations as applied to claim 1 above. Langnes further teaches providing: the acoustic field data to a processor executing: instructions of the acoustic sand detection model, wherein the processor executes the instructions of the acoustic sand detection model to: (abstract, [0157]-[0158] a computer implements the invention)
calculate a power spectral density measurement for the acoustic field data (para. [0145] lines 1-3: “In step 607, the filtered data can be transformed from the time domain into the frequency domain using a transform such as a Fourier transform); 
provide the power spectral density measurement as an input affecting operation of the acoustic sand detection model (Figure 9, [0034], [0154], [0147] page 18 lines 1-3: “After the acoustic signal is pre-processed, the sample data set can be used in a spectral conformance check process or routine in step 610.”; para. [0147] page 19 lines 9-12: “When the sample data set has both a spectral spread and a spectral centroid above the corresponding threshold, it can be determined that the acoustic data at the depth represented by the sample data set represents the ingress of sand.”). 
Regarding claim 9, Langnes and Hegeman teach all of the limitations as applied to claims 8 and 1 above. Langnes further teaches further comprising the processor executing further instructions when performing a smoothing, a noise removal, or filtering function associated with the power spectral density measurement (para. [0144] lines 1-4: “The raw data can then be optionally pre-processed in step 605. As shown in FIG. 9, the pre-processing can be performed using a number of optional steps. For example, a spatial sample point filter can be applied in step 606.”; See also Fig. 9, elements 606 “Spatial filter” and 608 “Noise normalization”).
Regarding claim 10, Langnes and Hegeman teach all of the limitations as applied to claim 1 above. Hegeman further teaches lowering the downhole tool into the borehole to obtain the acoustic field data based on operation of a conveyance that transfers the acoustic field data (col. 2 lines 9-14 and 20-22: “The system includes a tool body adapted to be deployed in a borehole formed within a fluid containing subterranean formation, and a particulate measurement system housed within the tool body and adapted and positioned to monitor solid particles being carried in the fluid as the fluid is produced from the formation… The Solid particles can be monitored using one or more of sensors such as optical spectrometers, acoustic sensors, video cameras, and erosion probes.”).
Regarding claim 12, Langnes and Hegeman teach all of the limitations as applied to claims 7 and 1 above, thus claim 12 is rejected for substantially the same rationale as applied to claims 7 and 1 above. Furthermore, Langnes further teaches A system comprising: one or more processors (para. [0166] lines 22-24: “The processor 782 may process the executable instructions and/or data structures in part by directly accessing the computer program product”); and at least one computer-readable storage medium having stored therein instructions (para. [0166] lines 3-6: “The computer program product may comprise one or more computer readable storage medium having computer usable program code embodied therein to implement the functionality disclosed above.”).
Regarding claim 15, Langnes and Hegeman teach all of the limitations as applied to claims 12 and 6 above. Therefore, claim 15 is rejected for substantially the same rationale as applied to claims 12 and 6 above.
Regarding claim 16, Langnes and Hegeman teach all of the limitations as applied to claims 12 and 8 above. Therefore, claim 16 is rejected for substantially the same rationale as applied to claims 12 and 8 above.  
Regarding claim 18, Langnes and Hegeman teach all of the limitations as applied to claim 1 above, thus claim 18 is rejected for substantially the same rationale as applied to claim 1 above. Furthermore, Langnes teaches A non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one more processors, cause the one or more processors to: (para. [0166] lines 3-6: “The computer program product may comprise one or more computer readable storage medium having computer usable program code embodied therein to implement the functionality disclosed above.”; para. [0166] lines 22-24: “The processor 782 may process the executable instructions and/or data structures in part by directly accessing the computer program product”).
Regarding claim 20, Langnes and Hegeman teach all of the limitations as applied to claims 18 and 8 above. Therefore, claim 20 is rejected for substantially the same rationale as applied to claims 18 and 8 above.
Claims 3, 5 and 13are rejected under 35 U.S.C. 103 as being unpatentable over Langnes in view of Hegeman as applied to claims 4, 2, and 1 above, and further in view of Ige et al. (Publication No. US 2013/0175030 A1), herein referred to as Ige. 
Regarding claim 3, Langnes and Hegeman teach all of the limitations as applied to claims 2 and 1 above. Neither Langnes nor Hegeman teach wherein the acoustic sand detection model is a random forest classifier model.
In the same field of endeavor, methods for detecting sand within a wellbore, Ige teaches wherein the acoustic sand detection model is a random forest classifier model (para [0068] lines 1-5: “The production control framework 410 can include various modules such as a module for modeling gas 412, modules for modeling solids 413 and 414, and a control strategies module or modules 420, which may include one or more learning algorithms”; Ige et al. para. [0069] lines 1-2 and 7-10: “As to learning algorithms, a learning algorithm may be, for example, one or more of…a semi-supervised learning algorithm that combines both labeled and unlabeled examples to generate an appropriate function or classifier”; Ige et al. para. [0070] col. 1 lines 1-2 and col. 2 line 8: “Some examples of supervised learning algorithms include… random forests…”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Langnes (directed to detecting sand inflow into a wellbore using acoustic frequency domain features) and Hegeman (directed to in-situ evaluation of reservoir sanding and solid particulate migration within the fluid flow of a borehole) and Ige (directed to a production control framework, specifically for enhancing the lifecycle of an electric submersible pump, including modules for modeling solid dynamics in the fluid flow of a borehole and machine learning algorithms, such as random forests, to improve those modules’ predictions) and arrived at a method to detect the presence or quantity of sand from field data obtained by an acoustic sensor within the fluid flow of a borehole using random forest machine learning algorithms, because “composition of a pumped substance may vary over time, cost of electrical power may vary over time, entrainment of solids may vary over time, etc. The ability to predict variations in such factors with respect to time may span a spectrum from poor to excellent (e.g., depending on available data, models, etc.)… As described herein, various technologies, techniques, etc., may be implemented to manage production goals… Various approaches may include maximizing uptime by predicting, detecting and reacting to changing well conditions and extending equipment life through process adjustment… A controller may include adaptive algorithms that interpret well data, a supervisory decision-making engine, well characterization features ( e.g., via standardized or other processes), check features to check on limits (e.g., based on learning), etc.” as taught by Ige (Ige et al.: para. [0021] lines 5-10, para. [0025] lines 1-3, and para. [0027] col. 1 lines 13-14 and col. 2 lines 1-3).
Regarding claim 5, Langnes and Hegeman teach all of the limitations as applied to claims 4, 2, and 1 above. Ige further teaches wherein the acoustic sand quantification model is a random forest regressor model (para [0068] lines 1-5: “The production control framework 410 can include various modules such as a module for modeling gas 412, modules for modeling solids 413 and 414, and a control strategies module or modules 420, which may include one or more learning algorithms”; para. [0069] lines 1-2 and 7-10: “As to learning algorithms, a learning algorithm may be, for example, one or more of…a semi-supervised learning algorithm that combines both labeled and unlabeled examples to generate an appropriate function or classifier”; para. [0070] col. 1 lines 1-2 and col. 2 line 8: “Some examples of supervised learning algorithms include… random forests…”).
Regarding claim 13, Langnes and Hegeman teach all of the limitations as applied to claims 12, 7, 2 and 1 above. Furthermore, Ige teaches all of the limitations as applied to claim 3 above. Therefore, claim 13 is rejected for substantially the same rationale as applied to claims 12, 7, 3, 2, and 1 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langnes in view of Hegeman as applied to claims 2, and 1 above, and further in view of Nguyen et al WO 2018/057029, hereinafter Nguyen. 
Regarding claim 4, Langnes and Hegeman teach all of the limitations as applied to claim 2 above. The combination of Langnes and Hegeman does not explicitly teach providing the acoustic field data for training of an acoustic sand quantification model based on the indication that the sand is detected in the production flow.
In the same field of endeavor, methods for detecting sand within a wellbore, Nguyen teaches providing the acoustic field data for training of an acoustic sand quantification model based on the indication that the sand is detected in the production flow. (Figure 5, Page 3 Lines 3-9, Page 6 Lines 5-30, Page 7 Lines 3-33, Page 8 Lines 1-3, the acoustic data that indicates a sand flow rate is used to train the model)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Langnes (directed to detecting sand inflow into a wellbore using acoustic frequency domain features) and Hegeman (directed to in-situ evaluation of reservoir sanding and solid particulate migration within the fluid flow of a borehole) and Nguyen (directed to a A passive array of acoustic sensors capture acoustic signals produced by sand movement.) and arrived at a method to train the model using the sand quantification data. The benefit of doing so is the learning model is improved by the confirmed results (Nguyen Page 7 Lines 3-33 ).
Claim 14, rejected under 35 U.S.C. 103 as being unpatentable over Langnes in view of Hegeman as applied to claims 1 and 2 above, in combination with Ige as applied to claim 5, and in further combination with Nguyen as applied to claim 4.
Regarding claim 14 Langnes and Hegeman teach all of the limitations as applied to claims 12, 2 and 1 above. Furthermore, Ige teaches all of the limitations as applied to claim 5 above. Also Nguyen teaches all of the limitations as applied to claim 4 above Therefore, claim 14 is rejected for substantially the same rationale as applied to claims 12, 5, 4, 2, and 1 above.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Langnes (directed to detecting sand inflow into a wellbore using acoustic frequency domain features) Ige (directed to a production control framework, specifically for enhancing the lifecycle of an electric submersible pump, including modules for modeling solid dynamics in the fluid flow of a borehole and machine learning algorithms, such as random forests, to improve those modules’ predictions) and Hegeman (directed to in-situ evaluation of reservoir sanding and solid particulate migration within the fluid flow of a borehole) and Nguyen (directed to a A passive array of acoustic sensors capture acoustic signals produced by sand movement.) and arrived at a method to train the model using the sand quantification data. The benefit of doing so is the learning model is improved by the confirmed results (Nguyen Page 7 Lines 3-33 ) Also, A controller may include adaptive algorithms that interpret well data, a supervisory decision-making engine, well characterization features ( e.g., via standardized or other processes), check features to check on limits (e.g., based on learning), etc.” as taught by Ige (Ige et al.: para. [0021] lines 5-10, para. [0025] lines 1-3, and para. [0027] col. 1 lines 13-14 and col. 2 lines 1-3).
Claims 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Langnes in view of Hegeman as applied to claim 1 above, and further in view of Shuck and Keech (“Noise Characteristics of Oil Wells and Reservoirs”, a copy of which has been provided with this office action).
Regarding claim 11, Langnes and Hegeman teach all of the limitations as applied to claim 1 above. Neither Langnes nor Hegeman teach wherein the at least one acoustic sensor includes a hydrophone.
In the same field of endeavor, methods for detecting sand within a wellbore, Shuck and Keech teach wherein the at least one acoustic sensor includes a hydrophone (Abstract lines 11-16: “The acoustic noise environment as seen by a hydrophone on the end of a logging cable is discussed.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Langnes (directed to detecting sand inflow into a wellbore using acoustic frequency domain features) and Hegeman (directed to in-situ evaluation of reservoir sanding and solid particulate migration within the fluid flow of a borehole) and Shuck and Keech (directed to characterizing the acoustic noise emissions of oil wells using hydrophones within a wellbore) and arrived at a method to detect the presence or quantity of sand using field data obtained by a hydrophone within the fluid flow of a borehole, because “The hydrophone has many advantages for wellbore monitoring. Except for grouted-in accelerometers, the cable induced noise level should be substantially less in hydrophones than for wellbore contacting-type instruments” as taught by Shuck and Keech (Shuck and Keech: page 5 col. 1 para. 5 lines 1-5).
Regarding claim 17, Langnes and Hegeman teach all of the limitations as applied to claim 12 above. Furthermore, Langnes, Hegeman, and Shuck and Keech teach all of the limitations as applied to claim 11 above. Therefore, claim 17 is rejected for substantially the same rationale as applied to claims 12 and 11 above. 
Regarding claim 19, Langnes and Hegeman teach all of the limitations as applied to claim 18 above. Furthermore, Langnes , Hegeman, and Shuck and Keech teach all of the limitations as applied to claim 11 above. Therefore, claim 19 is rejected for substantially the same rationale as applied to claims 18 and 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silkina, “Application of Distributed Acoustic Sensing to Flow Regime Classification”: Teaches the quantification of sand inflow using a model. The model is then trained using the gathered data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                           /BIJAN MAPAR/Primary Examiner, Art Unit 2147